DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 12 is objected to because of the following informalities:  In Line 7, the word “said” should be deleted. In Line 9, the limitation “the pin” should be replaced with the limitation --one of the pins--.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  In Line 5, the limitation “being projecting from” should be replaced with the limitation --configured to project from--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5-6, 14-15 & 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morvan (US PG Pub No. 2019/0015113).
Regarding Claims 1 & 15, Morvan discloses a system (Figs. 37F-37G & 43, Paragraph [0223]) for installing an implant (humeral implant 884/888) on a bone 
Regarding Claim 5, Morvan discloses the pins (1016 & 1018), with a first of the pins capable of being placed in a planned glenoid implant center (1016), and a second of the pins capable of being located away from the glenoid (1018) (Fig. 43).
Regarding Claim 6, Morvan discloses wherein the reamer end is sized based on a planned glenoid implant size (“The reamer head 1128 can be configured to form a recess in the humerus 12 distal the resection to receive an implant.”, Paragraph [0186]).
Regarding Claim 14, Morvan discloses wherein one of the pins (1016) is capable of being longitudinally aligned with a center of an anticipated resurfaced glenoid cavity, and another one of the pins (1018) is capable of being located adjacent to the superior glenoid rim in alignment with the coracoid or at a base of the coracoid (The 
Regarding Claim 21, Morvan discloses a system (Figs. 37F-37G & 43, Paragraph [0223]) for installing an implant in a glenoid of a scapula (shoulder implant), the scapula having pins (pins 1016 & 1018, Fig. 37G, Paragraph [0214]) capable of being placed in a patient specific positioning relative to the glenoid, the system comprising: a reaming instrument (guide/jig 1682, Fig. 43) having at least a first tube (left 1562 when viewed in Fig. 43) capable of being slid onto and along a first one of the pins (1018), and a second tube (1378, Fig. 43) spaced from the first tube and capable of being aligned with a second one of the pins (1016, Figs. 31E & 37G for example), the second one of the pins capable of projecting from the glenoid; and a cannulated reamer (reamer 1120, Figs. 37G-37F) having a reamer end (head 1128) configured to ream the glenoid (Paragraph [0186]), the reamer end being cup-shaped (Fig. 37G), and a hollow shaft (cannulated shaft 1124) supporting the reamer end and configured to be driven (Fig. 37F), the hollow shaft concurrently received in the second tube of the reaming instrument and capable of being mounted onto the second one of the pins (Paragraph [0213]), wherein the reaming instrument guides movement of the cannulated reamer when reaming the glenoid (Paragraph [0223]).
Claim(s) 16-17 & 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by White (US PG Pub No. 2011/0224674).
Regarding Claims 16 & 20, White et al. discloses a system (Fig. 5-7 & 9-10, Paragraph [0067]) for installing an implant (200) on a bone of a patient, the system comprising: a pin (420); Page 3 of 8Appl. No. : 16/736,122Attorney Docket No. : 05015228-117US-1Amdt. Dated December 2, 2021Reply to Office Action of September 2, 2021an impacting guide (470, Fig. 7) having a guide tube (alignment 
Regarding Claim 17, White et al. discloses wherein the guide bracket has a lateral opening capable of receiving the shaft of the impactor tool (Fig. 7, Paragraph [0067]).
Regarding Claim 19, White et al. discloses wherein the impacting guide includes an arm (elongated central arm portion connecting upper alignment tube portion 478 to lower guide bracket portion 472) connecting the guide tube to the guide bracket.

Response to Arguments
Applicant’s amendments, filed 12/02/21, have overcome the objections to claims 1, 3, 5-7, 12, 14 & 16. 
Applicant’s amendments, filed 12/02/21, have overcome the 112(b) rejections for claims 1, 5, 9 & 12.

In regards to Applicant’s arguments, filed 12/02/21, with respect to the 102 rejection of Claims 16-20 as anticipated by White et al.: As seen in the final office action above, White et al. discloses the claimed system as recited in Claims 16-20, the system including an implant 200, pins 420, an impacting guide 470, and an impactor tool 450 (Fig. 7), wherein the impacting guide comprises a guide tube (alignment tubes 478) capable of being slid onto the pins placed into the bone proximate a reamed surface of the bone (Fig. 7), and a guide bracket (472, Paragraph [0067]) spaced from the guide tube and capable of being aligned with the reamed surface of the bone, and wherein the impactor tool comprises a shaft (452) for guidingly engaging the guide bracket of the impacting guide, and an end (480) for supporting the implant (Fig. 7), wherein the guide tube has an abutment end (Fig. 10) capable of contacting the bone to prevent rotation of the impacting guide relative to the bone and the pin when the impacting guide is in use. The bone-facing surface of 474 is fully and structurally capable of contacting bone depending on a particular patient’s anatomy and the arrangement and angle of between the pins, implant, and guide tube. Thus, White et al. discloses the claimed invention as stated above in the rejection and the arguments as presented by the Applicant have been fully considered but are not persuasive. 
Allowable Subject Matter
Claims 2-4 & 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775